Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims filed, 3/22/2022, claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims are directed to a system for optimizing a patient’s circadian rhythm through the use of light therapy devices. Examiner notes prior art Loeb (previously cited) as citing a system which may use light therapy as treatment for a user’s circadian cycles. Loeb however does not disclose “translating the during-treatment circadian rhythm adjustment into a during-treatment light therapy regimen delivered to the patient via a dedicated light therapy device.” 
	Claim language has been further amended to claim “wherein the one or more medications are known to affect the circadian rhythm of the patient”. Loeb teaches wherein medications may be factored into the light treatment, but uses the medication information to select “light characteristics … based on photosensitivity and/or phototoxic drug interactions associated with medications” rather than the claimed light therapy to modulate circadian rhythm of a user based on their medication usage.
	For the above reasons, claims 1-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 June 2022